             Case 1:19-cv-07128-SDA Document 87 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     8/20/2021
    Denys Nikonov,

                                      Plaintiff,
                                                                   1:19-cv-07128 (SDA)
                          -against-
                                                                   ORDER
    Flirt NY, Inc., et al.,

                                      Defendant.


STEWART D. AARON, United States Magistrate Judge:

           Pending before the Court is a motion by Douglas Brian Lipsky and Milana Dostanitch of

the law firm Lipsky Lowe LLP, pursuant to Local Civil Rule 1.4, for leave to withdraw as counsel

for Plaintiff Denys Nikonov. (Mot. (redacted), ECF No. 82; Mot. (unredacted), ECF No. 84.) 1

           It is hereby Ordered that any response by Mr. Nikonov to the pending motion shall

be emailed by him to Mr. Lipsky no later than Friday, September 3, 2021; Mr. Lipsky shall

promptly file such response to the ECF docket. Thereafter, any reply with respect to the

pending motion shall be filed by Mr. Lipsky and/or Ms. Dostanitch no later than Friday,

September 10, 2021.

           In view of the pending motion, the Court hereby adjourns the deadline for submission

of the Joint Pretrial Order sine die, and also adjourns the trial date sine die.

           No later than Monday, August 23, 2021, Mr. Lipsky shall serve a copy of this Order

by email on Mr. Nikonov and file proof of service to the ECF docket.

SO ORDERED.

1
  The Court accepts the filing of ECF No. 84 under seal in order to preserve the confidentiality of the
attorney client relationship between Plaintiff and his counsel. See Thekkek v. LaserSculpt, Inc., No. 11-CV-
04426 (HB) (JLC), 2012 WL 225924, at *3 (S.D.N.Y. Jan. 23, 2012).
         Case 1:19-cv-07128-SDA Document 87 Filed 08/20/21 Page 2 of 2




DATED:    New York, New York
          August 20, 2021

                                           ______________________________
                                           STEWART D. AARON
                                           United States Magistrate Judge




                                       2
